Opinion op the Court by
Judge Williams :
In the case of Clark vs. Lusk, 1 Metcalfe 447, it was held that an appeal would lie to this court from the judgment of a county court, in cases in which the same might have been prosecuted to the circuit court of the county. Section 20, Civil Code, authorizes appeals to the circuit court from the judgment of county courts in all proceedings .for the division of lands and slaves. This appeal should have been prosecuted to the Livingston circuit court, and hence we have no jurisdiction of the same. The appeal must therefore be dismissed.